       Case 1:20-cv-09879-AJN-DCF Document 71 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   2/11/21



  E.G., et al.,

                         Plaintiffs,
                                                                     20-cv-9879 (AJN)
                  –v–
                                                                          ORDER
  City of New York, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        In advance of the evidentiary hearing, presently scheduled to commence on February 24,

2021, the Court will hold a pre-hearing conference on February 17, 2021 at 4:00 p.m. The

conference will proceed telephonically. The parties and members of the public may access the

proceeding by dialing (888) 363-4749 and entering access code 9196964.

        The parties shall meet and confer and submit a joint letter by no later than February 16,

2021 addressing the following information:

        1. Each party’s witness list, including whether each witness will appear by declaration

            or by live testimony;

        2. Whether, for each witness on a party’s witness list, the opposing party intends to

            conduct cross-examination through live testimony;

        3. An exhibit list of all exhibits sought to be admitted;

        4. Any objections to the opposing party’s exhibits; and

        5. The number of days anticipated for the evidentiary hearing.
     Case 1:20-cv-09879-AJN-DCF Document 71 Filed 02/11/21 Page 2 of 2




      SO ORDERED.

Dated: February 11, 2021
       New York, New York
                                  __________________________________
                                          ALISON J. NATHAN
                                        United States District Judge
